Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joyce Branch-Williams appeals the district court’s order dismissing her complaint on the basis of res judicata and collateral estoppel. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Branch-Williams v. Spencer, No. 1:09-cv-02687-JFM, 2010 WL 231746 (D. Md. Jan. 13, 2010); Feb. 17, 2010. We also deny Branch-Williams’ pending motions to expedite, for procedural and substantive relief, for emergency financial relief, and for summary judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.